
	
		I
		111th CONGRESS
		1st Session
		H. R. 821
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Ms. Eddie Bernice Johnson of
			 Texas (for herself and Mr.
			 Grijalva) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to require that mercury
		  emissions from electric utility steam generating units be subject to the MACT
		  standard for hazardous air pollutants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mercury Emissions Reduction
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Mercury is a potent
			 neurotoxin that can cause adverse health effects at very low
			 concentrations.
				(2)Coal-fired
			 electric powerplants, or electric generating units, are the leading source of
			 United States air emissions of mercury. When released into the atmosphere,
			 mercury a potent neurotoxin that can have adverse health effects at low
			 concentrations.
				(3)Concerns about
			 public exposure to mercury have grown in recent years as research has indicated
			 its presence at significant levels in numerous species of fish, and as analyses
			 of dietary intake and resulting blood levels have pointed to potential health
			 risks from mercury ingestion, particularly for women of child-bearing age and
			 developing fetuses.
				(4)According to the
			 Environmental Protection Agency’s (EPA) National Listing of Fish Advisories,
			 there are approximately 3,852 advisories in 48 of the 50 States, the District
			 of Columbia, 2 of the 4 territories, and 5 Indian tribes. Forty-four States
			 have issued fish consumption advisories due to mercury.
				(5)With the exception
			 of electric utilities, section 112 of the Clean Air Act regulates all major
			 sources of mercury emissions through Maximum Achievable Control Technology
			 (MACT).
				(6)The EPA was
			 required by the terms of the Clean Air Act Amendments of 1990 and a 1998
			 consent agreement to determine whether regulation of mercury from powerplants
			 under section 112 of the Clean Air Act was appropriate and necessary.
				(7)In a December 2000
			 regulatory finding, the EPA concluded that regulation of mercury from
			 powerplants was appropriate and necessary. The finding triggered other
			 provisions of the consent agreement: That the agency propose Maximum Achievable
			 Control Technology (MACT) standards for electric powerplants by December 15,
			 2003, and finalize them by March 15, 2005.
				(8)In 2005, the EPA
			 discarded its 2000 regulatory finding for a national cap-and-trade system for
			 mercury emissions from powerplants, the Clean Air Mercury Rule (CAMR).
				(9)The CAMR rule was
			 immediately challenged in petitions for review filed by New Jersey and 16 other
			 States as well as other petitioners. The DC Circuit, in a 3–0 decision handed
			 down February 8, 2008, vacated the rule. The court found that once the EPA had
			 listed electric generating units as a source of hazardous air pollutants, it
			 had to proceed with MACT regulations under section 112 of the Act unless it
			 delisted the source category, under procedures the Act sets forth in section
			 112(c)(9).
				(b)PurposeThe
			 purpose of this Act is to require the Administrator of the Environmental
			 Protection Agency to promulgate a rule for mercury emissions from electric
			 utility steam generating units be subject to MACT standards under section 112
			 of the Clean Air Act for hazardous air pollutants.
			3.Mercury from electric
			 utility steam generating unitsSection 112(c)(6) of the Clean Air Act (42
			 U.S.C. 7412(c)(6)) is amended by inserting (A) after
			 (6), by striking the last sentence, and by adding the following
			 new subparagraph at the end thereof:
			
				(B)The Administrator shall promulgate
				standards under this section for mercury emissions from electric utility steam
				generating units to take effect one year after the enactment of this
				subparagraph.
				.
		
